



Exhibit 10.13
Director Compensation Summary
(EFFECTIVE AS OF MAY 18, 2017)
Employee directors receive no additional compensation other than their normal
salary for serving on the Board or its committees. The Chairman of the Board
receives $130,000 annually. Each non-employee director (other than the Chairman
of the Board) receives $55,000 annually. In addition, the Chairmen of the Audit
and Compensation Committees each receive a $30,000 annual retainer. The Chairman
of the Nominating and Corporate Governance Committee receives an additional
$20,000 annual retainer. Each Audit Committee member (other than the Chairman of
the Committee) receives an additional $15,000 annual retainer. Each member of
the Compensation and Nominating and Corporate Governance Committees (other than
the Chairmen of those Committees) receives an additional $10,000 annual
retainer. Outside directors (including the Chairman of the Board) also receive
an initial grant, upon first election or appointment (depending on the date of
the appointment), and an annual grant of shares of restricted stock equal to
$150,000, except the Chairman of the Board who receives an annual grant of
shares of restricted stock equal to $170,000, which valuation is based on the
price of Newpark stock on the date of the grant (appointment, election or
re-election).



